Citation Nr: 1826812	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-39 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic-stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board observes in the October 2012, the RO also denied the Veteran's claim of service connection for sleep apnea.  However, the Veteran did not file a timely notice of disagreement as to this issue.  Therefore, while the Veteran stated in his October 2014 substantive appeal that he wants to appeal his sleep apnea claim, the Board nevertheless does not have jurisdiction over this claim and this issue is not before the Board.  

The Board notes that the Veteran is claiming service connection for an acquired psychiatric disorder to include PTSD and depression.  During the course of this appeal, his psychiatric symptoms have also been diagnosed as an adjustment reaction and anxiety.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's psychiatric disorder is related to active duty service.

2.  It is at least as likely as not that the Veteran's bilateral knee disorder is related to active duty service.    

3.  The Veteran's right ankle disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  

2.  The criteria for entitlement to service connection for a bilateral knee disorder have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for a right ankle disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for a psychiatric, bilateral knee, and right ankle disorder. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis and certain psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Psychiatric and Bilateral Knee Disorder

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's psychiatric and bilateral knee disorder.  

As an initial matter, the Board notes that a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disabilities noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111, 1132 (2012); 38 C.F.R. § 3.304(b) (2017).  

Here, the Board observes that while there is no evidence in the service treatment records of a psychiatric disorder upon entrance in to service, there is some evidence in the record to suggest that the Veteran's psychiatric disorder may have preceded his active duty service.  Nevertheless, there is no actual medical evidence from prior to service that would constitute clear and unmistakable evidence of a psychiatric disorder.  Of note, the July 2012 VA examiner indicated that the Veteran's psychiatric disorder was related, in part, to "his mother's sudden death" prior to entrance into service.  Nevertheless, it appears that to the extent the examiner's findings may indicate the Veteran's psychiatric disorders preexisted service, these findings were largely based upon statements from the Veteran, and not based upon any medical documentation that was reviewed.  Additionally, the Board notes that the Veteran has asserted that his mother died while he was in-service, and that the examiner's finding with respect to this fact was incorrect.  Thus, the Board will accept that there was no psychiatric disability prior to service.

Next, it is also apparent that the Veteran's psychiatric disorder had its onset in service or shortly thereafter, as the service treatment records reflect treatment for a psychiatric disorder during service which was characterized as depression.  Further, the post-service evidence indicates that the Veteran was treated for depression within days after leaving active service.  It is also apparent to the Board that the Veteran's symptoms have persisted since service, as his current VA treatment records and July 2012 VA examination reflect that his psychiatric disorder, which has been re-characterized numerous times, has persisted since service.  

The Board notes that the negative medical evidence includes a July 2012 VA examination which indicates that the Veteran's psychiatric disorder is not related to service.  However, as previously discussed, there is no clear and unmistakable evidence that his psychiatric disorders preceded active service.  Moreover, the Board finds the Veteran's assertions that his mother died while he was in-service to be credible.  Therefore, the Board finds that the evidence is in relative equipoise to support service connection given that the onset of his symptoms occurred during service with continuing complaints thereafter.  

With respect to a bilateral knee injury, the Veteran's service treatment records indicate that he had a bilateral knee injury with pain that spanned almost his entire active service period.  Further, a July 2012 VA examination reflects that the Veteran's bilateral knee disorder, diagnosed as patellofemoral syndrome, had its onset during service.  Additionally, the post-service medical evidence, in conjunction with the Veteran's credible statements, reflects that he had problems consistent with a bilateral knee disability since service.  

The Board acknowledges that the evidence includes negative opinions by the July 2012 VA examiner - specifically, that the Veteran's bilateral knee complaints are not related to his in-service disorder.  However, the Board notes that the examiner's opinions were based upon inaccurate information as he determined that the Veteran left service in August 2001, and incorrectly characterized the Veteran's August 2001 in-service medical examination (which did not reflect a knee disorder) as his separation examination.  Further, while the examiner determined that there was no evidence of an ongoing knee disorder after service, he nevertheless failed to discuss or address the post service medical evidence, including from June 2006 and February 2011, which indicates the Veteran had knee symptoms since service.  As such, the Board finds these opinions to be less probative.  

Therefore, the Board concludes that the weight of the evidence supports service connection for an acquired psychiatric disorder and a bilateral knee disorder, or at the very least, the evidence is in equipoise and service connection should be granted.

Right Ankle Disorder

In this case, based on the evidence of record the Board determines that service connection is not warranted for the Veteran's right ankle disorder.  

While the service treatment records reflect that the Veteran sustained a right ankle sprain playing basketball during service, the records do not report any signs, symptoms, or a diagnosis of a chronic ankle disorder thereafter.  Specifically, the Veteran's December 2004 report of medical assessment is silent for any signs or diagnosis of a right ankle disorder.  In fact, the Veteran reported that he did not have any limiting medical conditions.  

The post-service medical evidence includes statements to the Veteran's medical providers that he had right ankle symptoms since service.  However, the objective medical evidence does not demonstrate any symptoms, manifestations, or a diagnosis related to a right ankle disorder until approximately 2012.  Therefore, continuity of symptoms has not been shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. § 3.307(a)(3).  

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of right ankle symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to an ankle disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not sufficient in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for his right ankle condition weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Here, while the Veteran sought treatment and reported symptoms related to his bilateral knee disorder, including in June 2006 and February 2011, the Veteran did not report any associated ankle pain - which would be expected if the Veteran was being treated for lower extremity pain.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (The absence of a record of an event which would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur).  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed right ankle disorder to active duty, despite his contentions to the contrary.  

In this case, the July 2012 examiner opined that the Veteran's right ankle disorder was less likely than not related to service.  In support, the examiner determined that the Veteran's ankle sprain was minor in nature and an acute and transitory injury.  Specifically, the examiner noted that the in-service examinations and imaging studies were negative for ankle tissue or bone abnormalities.  Moreover, the Board also infers from the examiner's findings that he Veteran's current symptoms were related to a fractured ankle that was first observed in 2012.  Therefore, neither the medical evidence nor the Veteran's statements were sufficient to establish an etiological link between the Veteran's right ankle disorder and active service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran regarding a diagnosis of a right ankle disorder.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his ankle disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because it is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's ankle disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim of service connection for a right ankle disorder and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, including PTSD and depression, is granted.  

Service connection for a bilateral knee disorder is granted.  

Service connection for a right ankle disorder is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


